Citation Nr: 0810574	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  06-21 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to service connection for a lumbar and 
thoracic spine condition (claimed as degenerative disc/joint 
disease).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from December 1953 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona. 

In January 2008, the veteran testified during a hearing 
before the undersigned at the RO.  At the hearing, the 
veteran waived RO review of additional evidence he had 
submitted in support of this claim. 


FINDINGS OF FACT

1.  A lumbar and thoracic spine condition is not related to 
active service.

2.  There is an approximate balance of positive and negative 
evidence regarding whether the veteran first had tinnitus 
while on active duty and whether his current tinnitus is 
related to acoustic trauma in service. 


CONCLUSIONS OF LAW

1.  Service connection for a lumbar and thoracic spine 
condition is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a July 2005 letter, the RO notified the veteran of the 
evidence required to substantiate his claims for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
This letter also advised the veteran to submit any relevant 
medical records in his possession.  This notice was provided 
prior to the initial unfavorable rating decision, in 
compliance with the timing requirements set forth in 
Pelegrini.  A March 2006 letter informed the veteran of the 
evidence necessary to establish a disability rating or 
effective date in the event of award of the benefit sought.  
The claims were readjudicated in a September 2007 
supplemental statement of the case; curing any timing error.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Board finds that the duty to notify has been satisfied.  

The Board also finds that the duty to assist has been 
satisfied.  The RO made reasonable efforts to assist the 
veteran with the development of this claim.  The record in 
this case includes service medical records, post-service 
medical records and a reports of VA examinations.  Neither 
the veteran nor his representative has identified any 
pertinent information that remains outstanding.  Under these 
circumstances, the Board finds the requirements of the duty 
to assist have been satisfied and no further development is 
required to comply with the duty to assist the veteran.  

II.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection for certain conditions, including arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Lumbar and thoracic spine condition

The veteran served on active duty from December 1953 to 
August 1957.  Service medical records show that the veteran 
complained of back pain in July 1955.  He reported that he 
jumped from a pilot boat onto a cement deck, approximately 
four feet below and immediately developed pain in the right 
side of the back.  The veteran was hospitalized for 10 days.  
A treatment note from the U.S. Naval Hospital noted that 
physical examination was essentially negative.  X-rays of the 
spine and chest were reported as negative.  There were no 
motor or sensory findings and no pain in the spine.  The 
diagnosis was acute strain of the muscles of the leg and 
back.  A treatment note dated 10 days after admission to the 
hospital indicated that the veteran's pain subsided within 24 
hours of admission and disappeared.  The veteran was returned 
to duty.  The report of the August 1957 separation  
examination report noted normal clinical evaluation of the 
spine.  The report is negative for any complaints of back 
pain.  

There is no post-service medical evidence showing that a 
chronic disease manifested to a compensable degree within one 
year of separation from service. 
If a chronic condition was not shown during service or within 
an applicable presumptive period, service connection may be 
established under 38 C.F.R.
§ 3.303(b) with evidence of continuity of symptomatology.

The veteran testified at the Board hearing that he has had 
ongoing back pain since the injury in service.  He testified 
that he was hospitalized in 1957 or 1958 for treatment of 
back pain.  The veteran testified that he attempted to obtain 
those treatment records but that they are no longer 
available.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held in Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) that the lack 
of contemporaneous medical records does not, in and of 
itself, render lay testimony not credible.  Id.  In its role 
as a finder of fact, the Board may weigh the absence of 
contemporaneous records in assessing the credibility of lay 
evidence.  The earliest post-service evidence of a diagnosis 
of a lumbar and thoracic spine condition is dated in 2005, 
more than 40 years after separation from service and more 
than 35 years after the reported treatment for which the 
treatment records are unavailable.  The lengthy period of 
time without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may also be established under § 3.303(d) 
where the evidence shows that a disease diagnosed after 
discharge from service was incurred in service.  The record 
in this case contains three medical opinions regarding the 
etiology of the veteran's back condition.  

In a February 2005 statement, T.D., a physician's assistant 
who has treated the veteran stated that the veteran suffers 
from a chronic back condition from an injury he sustained 
while in military service as a young adult. T.D. stated that 
the veteran suffers from chronic back pain and recurring 
episodes of back spasm and pain as a result of this injury.  
T.D. stated that the veteran had been a patient in his 
practice for six months.   

In a March 2005 statement a chiropractor, Dr. E.S.M., D.C. 
indicated that he treated the veteran for mid and low back 
pain that started when the veteran was separating an anchor 
chain in the military.  Dr. E.S.M. noted that the veteran 
reported low back and mid back pain "on and off" since 
then.  Dr. E.S.M. stated that the veteran suffers from 
chronic degenerative joint disease and disc disease of the 
thoracic and lumbar vertebrae as well as degenerative 
osteophyte formations at nearly every level of the spine.  

The veteran underwent a VA examination in March 2007.  The 
examiner diagnosed chronic lumbar strain but did not provide 
an opinion regarding whether such condition was related to 
service.  The VA examiner reviewed the claims file in June 
2007.  The examiner discussed the veteran's history of injury 
in service and noted that service medical records showed that 
an injury occurred when the veteran jumped from a pilot boat 
four feet to a cement deck.  The examiner stated that, even 
though the veteran appeared to have been hospitalized for ten 
days, a note indicated that the pain had subsided and 
disappeared within 24 hours of admission.  The examiner noted 
that the veteran was returned to duty and a note indicated 
that he had no difficulties.  The examiner observed that 
subsequent service medical records up until the final 
physical in 1957 did not demonstrate any other record of back 
pain and that the final physical checked the spine as 
"normal."  The examiner concluded that the veteran's 
current back condition is not related to service.  The 
examiner stated that his opinion was based upon the fact that 
the veteran had a single incident of back injury in service, 
with rapid recovery reported, no records of ongoing pain and 
no indication at his final physical of back pain, combined 
with an occupation for the next two years which certainly had 
the potential of placing stress on or injuring his back.  The 
examiner also observed that the next available documentation 
of the current condition dated only back to 2005.  

The Board must address the conflicting VA and private medical 
evidence regarding a medical nexus.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  In 
this case, the Board accords greater probative weight to the 
opinion of the VA physician who examined the veteran in 2007 
because the VA examiner reviewed the claims file, including 
the service medical records and provided a detailed 
discussion of the in-service injury and course of treatment 
as well as the post-service treatment.  The opinions 
submitted by the private treatment providers, in contrast, 
were not based upon a review of the claims file or the 
service medical records.

The Board finds that there is a preponderance of the evidence 
against the veteran's claim for service connection for a 
lumbar and thoracic spine condition.  The evidence does not 
show that a chronic disease manifested during service or 
within one year of separation.  The  Board finds that the 
evidence of continuity of symptomatology after service has 
not been shown.  Additionally, the Board finds that the 
weight of the medical evidence is against a finding that a 
current lumbar and thoracic spine condition is related to 
service.  Accordingly, as there is a preponderance of the 
evidence against the claim for service connection for a 
lumbar and thoracic spine condition, the claim must be 
denied. 

B.  Tinnitus

The veteran contends that tinnitus was caused by noise 
exposure during service.  At the Board hearing, the veteran 
testified that his in-service noise exposures included 
detonating mines and running landing crafts

A March 2007 VA examination report reflects that the veteran 
reported a history of noise exposure while in the service 
assembling and destroying mines.  The veteran reported 
constant bilateral tinnitus for 50 years.  Pre- and post-
service history was negative for noise exposure.  The 
examiner diagnosed constant, severe tinnitus bilaterally for 
50 years.  The examiner did not provide an opinion regarding 
whether tinnitus was related to in-service noise exposure.  

At an April 2007 VA examination, the examiner noted that the 
claims file was reviewed.  The veteran's reported in-service 
noise exposure assembling and destroying mines.  The veteran 
gave a history of constant, severe tinnitus for 50 years.  
The VA examiner diagnosed mild to moderately severe right ear 
sensorineural hearing loss, mild to moderate left ear 
sensorineural hearing loss and subjective, constant severe 
tinnitus bilaterally for 50 years.  The examiner opined that 
tinnitus is not related to in-service noise exposure.  The 
examiner reasoned that there was no documentation of tinnitus 
in the service medical records.  

The Board notes that a September 2007 rating decision granted 
service connection for bilateral hearing loss based on 
acoustic trauma in service.  While tinnitus complaints were 
not documented in the service medical records, the veteran 
has testified that he had tinnitus in service.  The veteran 
is competent to state that he experienced ringing in the ears 
during service and after.  See Layno v. Brown, 6 Vet. App. 
465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  
Additionally, VA examiners have diagnosed constant, severe 
tinnitus of more than 50 years in duration.  The Board finds 
that there is an approximate balance of positive and negative 
evidence regarding whether the veteran's current tinnitus is 
related to acoustic trauma in service.  Therefore, resolving 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for tinnitus is warranted.  


ORDER

Service connection for a lumbar and thoracic spine condition 
is denied.

Service connection for tinnitus is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


